[exhibit101klappaexecutiv001.jpg]
Exhibit 10.1 December 20, 2019 Mr. Gale Klappa [ADDRESS] [ADDRESS] Dear Gale:
This letter will confirm compensation and benefits to be provided to you for
services as Executive Chair of WEC Energy Group. 2020 Compensation Your annual
base salary will be $1,050,000. In addition to your salary, you will be eligible
for annual incentive compensation with a target value of 105 percent of base
pay. You also will participate in the long-term incentive plan. The award, which
will be granted in January, will have a target value of 200 percent of base pay
and will be comprised of 25 percent performance units and 15 percent stock
options vesting in accordance with the standard terms and conditions. The
remaining 60 percent will be in restricted stock vesting one year from the date
of grant consistent with the award you received in 2019. Future adjustments will
be determined in the ordinary course of business by the Compensation Committee.
Additional Benefits You will be eligible to participate in all other benefits
available to other senior executives of the company. All benefits described
above which are further defined in plan documents are subject to all of the
terms in those documents which supersede any other description. Management
reserves the right in its discretion to change or terminate all current benefit
plans or practices and other policies and procedures. Finally, your employment
would be considered at-will. Gale, your proven strategic insights and knowledge
of the industry continue to help ensure success for WEC Energy Group. Thank you
for your continued support. Sincerely, /s/ Ulice Payne, Jr. Ulice Payne, Jr.
Chair, WEC Energy Group Compensation Committee __________________ I have
reviewed and accept this offer. Signature: /s/ Gale E. Klappa Date: 12/20/2019



--------------------------------------------------------------------------------



 